MR, JUSTICE PIGOTT
delivered the opinion of the court.
In 'this action the plaintiffs, who were engaged in the busi*263ness of butchering and selling meats and butchers’ supplies, sought to recover of the defendants, who were carrying on the same business, a judgment fo® $10,000, claiming that amount as damages proximately caused to their business by unlawful acts committed by the defendants as members of the Montana Retail -Butchers’ Protective Association in pursuance of an alleged conspiracy entered into- by them and others for the purpose of preventing the plaintiffs from selling meats to retail tradesmen and also of preventing them from selling at a less price than that established by the association named. Trial was had by jury, who returned a verdict for $1,000. Prom the judgment entered thereon and frornl an order denying, their motion for a new trial the defendants; have appealed.
Por many days our undivided attention was given to- the voluminous transcript and the printed arguments of counsel. Repeated examinations and thorough discussions have satisfied us that the record does not disclose any error, now relied upon, which was prejudicial to the defendants*. Disregarding the objection interposed (and seemingly well taken) by the plaintiffs to the mode in which the question touching the sufficiency of the evidence is attempted to be presented in the defendants’ brief, we are of the opinion that the verdict was justified by the proofs. The questions raised by the specifications of error present no new, or doubtful points* of law. To state, discuss-, and decide them would not serve any useful purpose in the case at bar, nor be of sufficient value as a precedent to warrant an extended opinion. We therefore refrain from encumbering the records and reports with comparatively useless matter. (Bandmann v. Davis, 23 Mont. 382, 59 Pac. 856.)
The judgment and the order are affirmed. Remittitur may issue forthwith.

Affirmed.